Exhibit 10.3(a)

 

Annex I

 

HEXCEL CORPORATION
2003 INCENTIVE STOCK PLAN
As Amended and Restated December 11, 2003

 

I.  Purpose

 

The Hexcel Corporation 2003 Incentive Stock Plan (the “Existing Plan”) was
approved by the Board on December 12, 2002 and adopted on March 18, 2003 by the
stockholders of the Corporation as an amendment and restatement of the Old
Incentive Stock Plan and the Old Broad Based Plan (the Old Incentive Stock Plan
together with the Old Broad Based Plan to be collectively referred to as the
“Amended and Restated Plans”).  The Existing Plan combined the Amended and
Restated Plans into one plan and increased the number of shares available under
the Amended and Restated Plans.  Upon the Effective Date, each Award (as defined
in the Amended and Restated Plans) which was outstanding under either of the
Amended and Restated Plans became an Award outstanding under the Existing Plan,
and continued to be subject to the same terms and conditions to which such Award
was subject prior to the adoption of the Existing Plan.

 

This Amended and Restated Hexcel Corporation 2003 Incentive Stock Plan (this
“Plan”) was approved by the Board on, and became effective on, December 11,
2003.

 

This Plan is intended to attract, retain and provide incentives to Employees,
officers, Directors and consultants of the Corporation, and to thereby increase
overall stockholders’ value.  This Plan generally provides for the granting of
stock, stock options, stock appreciation rights, restricted shares, other
stock-based awards or any combination of the foregoing to the eligible
participants.

 

II.  Definitions

 

(A)                                  “AWARD” INCLUDES, WITHOUT LIMITATION, STOCK
OPTIONS (INCLUDING INCENTIVE STOCK OPTIONS WITHIN THE MEANING OF SECTION 422(B)
OF THE CODE) WITH OR WITHOUT STOCK APPRECIATION RIGHTS, DIVIDEND EQUIVALENT
RIGHTS, STOCK AWARDS, RESTRICTED SHARE AWARDS, OR OTHER AWARDS THAT ARE VALUED
IN WHOLE OR IN PART BY REFERENCE TO, OR ARE OTHERWISE BASED ON, THE COMMON STOCK
(“OTHER COMMON STOCK-BASED AWARDS”), ALL ON A STAND-ALONE, COMBINATION OR TANDEM
BASIS, AS DESCRIBED IN OR GRANTED UNDER THIS PLAN.

 

(B)                                 “AWARD AGREEMENT” MEANS A WRITTEN AGREEMENT
SETTING FORTH THE TERMS AND CONDITIONS OF EACH AWARD MADE UNDER THIS PLAN.

 

(C)                                  “BOARD” MEANS THE BOARD OF DIRECTORS OF THE
CORPORATION.

 

(D)                                 “CODE” MEANS THE INTERNAL REVENUE CODE OF
1986, AS AMENDED FROM TIME TO TIME.

 

(E)                                  “COMMITTEE” MEANS THE COMPENSATION
COMMITTEE OF THE BOARD OR SUCH OTHER COMMITTEE OF THE BOARD AS MAY BE DESIGNATED
BY THE BOARD FROM TIME TO TIME TO ADMINISTER THIS PLAN.

 

--------------------------------------------------------------------------------


 

(F)                                    “COMMON STOCK” MEANS THE $.01 PAR VALUE
COMMON STOCK OF THE CORPORATION.

 

(G)                                 “CORPORATION” MEANS HEXCEL CORPORATION, A
DELAWARE CORPORATION.

 

(H)                                 “DIRECTOR” MEANS A MEMBER OF THE BOARD.

 

(I)                                     “EFFECTIVE DATE” MEANS MARCH 18, 2003.

 

(J)                                     “EMPLOYEE” MEANS AN EMPLOYEE OF THE
CORPORATION OR A SUBSIDIARY.

 

(K)                                  “FAIR MARKET VALUE” MEANS THE CLOSING PRICE
FOR THE COMMON STOCK AS REPORTED IN PUBLICATIONS OF GENERAL CIRCULATION FROM THE
NEW YORK STOCK EXCHANGE CONSOLIDATED TRANSACTIONS TAPE ON SUCH DATE, OR, IF
THERE WERE NO SALES ON THE VALUATION DATE, ON THE NEXT PRECEDING DATE ON WHICH
SUCH CLOSING PRICE WAS RECORDED; PROVIDED, HOWEVER, THAT THE COMMITTEE MAY
SPECIFY SOME OTHER DEFINITION OF FAIR MARKET VALUE IN GOOD FAITH WITH RESPECT TO
ANY PARTICULAR AWARD.

 

(l)                                     “Old Broad Based Plan” means the Hexcel
Corporation 1998 Broad Based Incentive Stock Plan, dated as of February 5, 1998,
as amended on February 3, 2000, February 1, 2001 and January 10, 2002

 

(m)                               “Old Incentive Stock Plan” means the Hexcel
Corporation Incentive Stock Plan, dated as of February 21, 1996, which Plan was
amended and restated January 30, 1997, further amended on December 10, 1997,
further amended on March 25, 1999, further amended on December 2, 1999, amended
and restated on February 3, 2000, amended and restated on December 19, 2000, and
further amended on January 10, 2002

 

(N)                                 “PARTICIPANT” MEANS AN EMPLOYEE, OFFICER,
DIRECTOR OR CONSULTANT WHO HAS BEEN GRANTED AN AWARD UNDER THIS PLAN.

 

(O)                                 “SUBSIDIARY” MEANS ANY CORPORATION OR OTHER
ENTITY, WHETHER DOMESTIC OR FOREIGN, IN WHICH THE CORPORATION HAS OR OBTAINS,
DIRECTLY OR INDIRECTLY, A PROPRIETARY INTEREST OF MORE THAN 50% BY REASON OF
STOCK OWNERSHIP OR OTHERWISE.

 

III.  Eligibility


 

Any Employee, officer, Director or consultant of the Corporation or a Subsidiary
selected by the Committee is eligible to receive an Award pursuant to Section VI
hereof.

 

IV.  Plan Administration


 

(A)                                  EXCEPT AS OTHERWISE DETERMINED BY THE
BOARD, THIS PLAN SHALL BE ADMINISTERED BY THE COMMITTEE.  THE BOARD, OR THE
COMMITTEE TO THE EXTENT DETERMINED BY THE BOARD, SHALL PERIODICALLY MAKE
DETERMINATIONS WITH RESPECT TO THE PARTICIPATION OF EMPLOYEES, OFFICERS,
DIRECTORS AND CONSULTANTS IN THIS PLAN AND, EXCEPT AS OTHERWISE REQUIRED BY LAW
OR THIS PLAN, THE GRANT TERMS OF AWARDS, INCLUDING VESTING SCHEDULES, PRICE,
RESTRICTION OR OPTION PERIOD, DIVIDEND RIGHTS, POST-RETIREMENT AND TERMINATION
RIGHTS, PAYMENT ALTERNATIVES SUCH AS CASH, STOCK, CONTINGENT AWARDS OR OTHER
MEANS OF PAYMENT CONSISTENT WITH THE PURPOSES OF THIS PLAN, AND

 

2

--------------------------------------------------------------------------------


 

SUCH OTHER TERMS AND CONDITIONS AS THE BOARD OR THE COMMITTEE DEEMS APPROPRIATE
WHICH SHALL BE CONTAINED IN AN AWARD AGREEMENT WITH RESPECT TO A PARTICIPANT.

 

(B)                                 THE COMMITTEE SHALL HAVE AUTHORITY TO
INTERPRET AND CONSTRUE THE PROVISIONS OF THIS PLAN AND ANY AWARD AGREEMENT AND
MAKE DETERMINATIONS PURSUANT TO ANY PLAN PROVISION OR AWARD AGREEMENT WHICH
SHALL BE FINAL AND BINDING ON ALL PERSONS.  NO MEMBER OF THE COMMITTEE SHALL BE
LIABLE FOR ANY ACTION OR DETERMINATION MADE IN GOOD FAITH, AND THE MEMBERS SHALL
BE ENTITLED TO INDEMNIFICATION AND REIMBURSEMENT IN THE MANNER PROVIDED IN THE
CORPORATION’S CERTIFICATE OF INCORPORATION, AS IT MAY BE AMENDED FROM TIME TO
TIME.

 

The Committee shall have the authority at the time of the grant of any Award to
provide for the conditions and circumstances under which such Award shall be
forfeited.  The Committee shall have the authority to accelerate the vesting of
any Award and the time at which any Award becomes exercisable. The Committee
shall have the authority to cancel an Award (with the consent of the Participant
holding such Award) on such terms and conditions as the Committee shall
determine.

 

V.  Capital Stock Subject to the Provisions of this Plan


 

(A)                                  THE CAPITAL STOCK SUBJECT TO THE PROVISIONS
OF THIS PLAN SHALL BE SHARES OF AUTHORIZED BUT UNISSUED COMMON STOCK AND SHARES
OF COMMON STOCK HELD AS TREASURY STOCK.  SUBJECT TO ADJUSTMENT IN ACCORDANCE
WITH THE PROVISIONS OF SECTION XI, AND SUBJECT TO SECTION V(C) BELOW, THE
MAXIMUM NUMBER OF SHARES OF COMMON STOCK THAT SHALL BE AVAILABLE FOR GRANTS OF
AWARDS UNDER THIS PLAN SHALL BE 14,233,848, WHICH, AS OF THE EFFECTIVE DATE,
INCLUDES (I) 8,483,918 SHARES OF COMMON STOCK SUBJECT TO OUTSTANDING GRANTS OF
AWARDS UNDER THIS PLAN, AND (II) 5,749,930 SHARES OF COMMON STOCK AVAILABLE FOR
FUTURE GRANTS OF AWARDS UNDER THIS PLAN.

 

(B)                                 THE GRANT OF A RESTRICTED SHARE AWARD SHALL
BE DEEMED TO BE EQUAL TO THE MAXIMUM NUMBER OF SHARES WHICH MAY BE ISSUED UNDER
THE AWARD.  AWARDS PAYABLE ONLY IN CASH WILL NOT REDUCE THE NUMBER OF SHARES
AVAILABLE FOR AWARDS GRANTED UNDER THIS PLAN.

 

(C)                                  THERE SHALL BE CARRIED FORWARD AND BE
AVAILABLE FOR AWARDS UNDER THIS PLAN, IN ADDITION TO SHARES AVAILABLE FOR GRANT
UNDER PARAGRAPH (A) OF THIS SECTION V, ALL OF THE FOLLOWING:  (I) SHARES
REPRESENTED BY AWARDS WHICH ARE CANCELLED, FORFEITED, SURRENDERED, TERMINATED,
PAID IN CASH OR EXPIRE UNEXERCISED; AND (II) THE EXCESS AMOUNT OF VARIABLE
AWARDS WHICH BECOME FIXED AT LESS THAN THEIR MAXIMUM LIMITATIONS.

 

VI.  Awards Under This Plan


 

As the Board or Committee may determine, the following types of Awards and other
Common Stock-based Awards may be granted under this Plan on a stand-alone,
combination or tandem basis:

 

(A)                                  STOCK OPTION.  A RIGHT TO BUY A SPECIFIED
NUMBER OF SHARES OF COMMON STOCK AT A FIXED EXERCISE PRICE DURING A SPECIFIED
TIME, ALL AS THE COMMITTEE MAY DETERMINE.

 

(B)                                 INCENTIVE STOCK OPTION.  AN AWARD WHICH MAY
BE GRANTED ONLY TO EMPLOYEES IN THE FORM OF A STOCK OPTION WHICH SHALL COMPLY
WITH THE REQUIREMENTS OF CODE SECTION 422 OR ANY SUCCESSOR SECTION AS IT MAY BE
AMENDED FROM TIME TO TIME. THE EXERCISE PRICE OF ANY INCENTIVE

 

3

--------------------------------------------------------------------------------


 

STOCK OPTION SHALL NOT BE LESS THAN 100% OF THE FAIR MARKET VALUE OF THE COMMON
STOCK ON THE DATE OF GRANT OF THE INCENTIVE STOCK OPTION AWARD.  SUBJECT TO
ADJUSTMENT IN ACCORDANCE WITH THE PROVISIONS OF SECTION XI, THE AGGREGATE NUMBER
OF SHARES WHICH MAY BE SUBJECT TO INCENTIVE STOCK OPTION AWARDS UNDER THIS PLAN
SHALL NOT EXCEED THE MAXIMUM NUMBER OF SHARES PROVIDED IN PARAGRAPH (A) OF
SECTION V ABOVE.  TO THE EXTENT THAT THE AGGREGATE FAIR MARKET VALUE OF COMMON
STOCK WITH RESPECT TO WHICH OPTIONS INTENDED TO BE INCENTIVE STOCK OPTIONS ARE
EXERCISABLE FOR THE FIRST TIME BY ANY INDIVIDUAL DURING ANY CALENDAR YEAR
EXCEEDS $100,000, SUCH OPTIONS SHALL BE TREATED AS OPTIONS WHICH ARE NOT
INCENTIVE STOCK OPTIONS.

 

(C)                                  STOCK OPTION IN LIEU OF COMPENSATION
ELECTION.  A RIGHT GIVEN WITH RESPECT TO A YEAR TO A DIRECTOR, OFFICER OR KEY
EMPLOYEE TO ELECT TO EXCHANGE ANNUAL RETAINERS, FEES OR COMPENSATION FOR STOCK
OPTIONS.

 

(D)                                 STOCK APPRECIATION RIGHT.  A RIGHT WHICH MAY
OR MAY NOT BE CONTAINED IN THE GRANT OF A STOCK OPTION OR INCENTIVE STOCK OPTION
TO RECEIVE THE EXCESS OF THE FAIR MARKET VALUE OF A SHARE OF COMMON STOCK ON THE
DATE THE OPTION IS SURRENDERED OVER THE OPTION EXERCISE PRICE OR OTHER SPECIFIED
AMOUNT CONTAINED IN THE AWARD AGREEMENT.

 

(E)                                  RESTRICTED SHARES.  A TRANSFER OF COMMON
STOCK TO A PARTICIPANT SUBJECT TO FORFEITURE UNTIL SUCH RESTRICTIONS, TERMS AND
CONDITIONS AS THE COMMITTEE MAY DETERMINE ARE FULFILLED.

 

(F)                                    DIVIDEND OR EQUIVALENT.  A RIGHT TO
RECEIVE DIVIDENDS OR THEIR EQUIVALENT IN VALUE IN COMMON STOCK, CASH OR IN A
COMBINATION OF BOTH WITH RESPECT TO ANY NEW OR PREVIOUSLY EXISTING AWARD.

 

(G)                                 STOCK AWARD.  AN UNRESTRICTED TRANSFER OF
OWNERSHIP OF COMMON STOCK.

 

(H)                                 OTHER STOCK-BASED AWARDS.  OTHER COMMON
STOCK-BASED AWARDS WHICH ARE RELATED TO OR SERVE A SIMILAR FUNCTION TO THOSE
AWARDS SET FORTH IN THIS SECTION VI.

 

VII.  Award Agreements


 

Each Award under this Plan shall be evidenced by an Award Agreement setting
forth the terms and conditions of the Award and executed by the Corporation and
Participant.

 

VIII.  Other Terms and Conditions


 

(A)                                  ASSIGNABILITY.  UNLESS PROVIDED TO THE
CONTRARY IN ANY AWARD, NO AWARD SHALL BE ASSIGNABLE OR TRANSFERABLE EXCEPT BY
WILL, BY THE LAWS OF DESCENT AND DISTRIBUTION AND DURING THE LIFETIME OF A
PARTICIPANT, THE AWARD SHALL BE EXERCISABLE ONLY BY SUCH PARTICIPANT.  NO AWARD
GRANTED UNDER THIS PLAN SHALL BE SUBJECT TO EXECUTION, ATTACHMENT OR PROCESS.

 

(B)                                 TERMINATION OF EMPLOYMENT OR OTHER
RELATIONSHIP.  THE COMMITTEE SHALL DETERMINE THE DISPOSITION OF THE GRANT OF
EACH AWARD IN THE EVENT OF THE RETIREMENT, DISABILITY, DEATH OR OTHER
TERMINATION OF A PARTICIPANT’S EMPLOYMENT OR OTHER RELATIONSHIP WITH THE
CORPORATION OR A SUBSIDIARY.

 

(C)                                  RIGHTS AS A STOCKHOLDER.  A PARTICIPANT
SHALL HAVE NO RIGHTS AS A STOCKHOLDER WITH RESPECT TO SHARES COVERED BY AN AWARD
UNTIL THE DATE THE PARTICIPANT IS THE HOLDER OF RECORD.  NO

 

4

--------------------------------------------------------------------------------


 

ADJUSTMENT WILL BE MADE FOR DIVIDENDS OR OTHER RIGHTS FOR WHICH THE RECORD DATE
IS PRIOR TO SUCH DATE.

 

(D)                                 NO OBLIGATION TO EXERCISE.  THE GRANT OF AN
AWARD SHALL IMPOSE NO OBLIGATION UPON THE PARTICIPANT TO EXERCISE THE AWARD.

 

(E)                                  PAYMENTS BY PARTICIPANTS.  THE COMMITTEE
MAY DETERMINE THAT AWARDS FOR WHICH A PAYMENT IS DUE FROM A PARTICIPANT MAY BE
PAYABLE:  (I) IN U.S. DOLLARS BY PERSONAL CHECK, BANK DRAFT OR MONEY ORDER
PAYABLE TO THE ORDER OF THE CORPORATION, BY MONEY TRANSFERS OR DIRECT ACCOUNT
DEBITS; (II) THROUGH THE DELIVERY OR DEEMED DELIVERY BASED ON ATTESTATION TO THE
OWNERSHIP OF SHARES OF COMMON STOCK WITH A FAIR MARKET VALUE EQUAL TO THE TOTAL
PAYMENT DUE FROM THE PARTICIPANT; (III) PURSUANT TO A “CASHLESS EXERCISE”
PROGRAM IF ESTABLISHED BY THE CORPORATION; (IV) BY A COMBINATION OF THE METHODS
DESCRIBED IN (I) THROUGH (III) ABOVE; OR (V) BY SUCH OTHER METHODS AS THE
COMMITTEE MAY DEEM APPROPRIATE.

 

(F)                                    WITHHOLDING.  EXCEPT AS OTHERWISE
PROVIDED BY THE COMMITTEE, (I) THE DEDUCTION OF WITHHOLDING AND ANY OTHER TAXES
REQUIRED BY LAW WILL BE MADE FROM ALL AMOUNTS PAID IN CASH AND (II) IN THE CASE
OF PAYMENTS OF AWARDS IN SHARES OF COMMON STOCK, THE PARTICIPANT SHALL BE
REQUIRED TO PAY THE AMOUNT OF ANY TAXES REQUIRED TO BE WITHHELD PRIOR TO RECEIPT
OF SUCH STOCK, OR ALTERNATIVELY, A NUMBER OF SHARES THE FAIR MARKET VALUE OF
WHICH EQUALS THE AMOUNT REQUIRED TO BE WITHHELD MAY BE DEDUCTED FROM THE
PAYMENT.

 

(G)                                 MAXIMUM AWARDS.  THE MAXIMUM NUMBER OF
SHARES OF COMMON STOCK THAT MAY BE ISSUED TO ANY SINGLE PARTICIPANT PURSUANT TO
OPTIONS UNDER THIS PLAN IS EQUAL TO THE MAXIMUM NUMBER OF SHARES PROVIDED FOR IN
PARAGRAPH (A) OF SECTION V.

 

IX.  Termination, Modification and Amendments


 

(A)                                  THE COMMITTEE MAY AT ANY TIME TERMINATE
THIS PLAN OR FROM TIME TO TIME MAKE SUCH MODIFICATIONS OR AMENDMENTS OF THIS
PLAN AS IT MAY DEEM ADVISABLE; PROVIDED, HOWEVER, THAT NO AMENDMENTS TO THIS
PLAN WHICH REQUIRE STOCKHOLDER APPROVAL UNDER APPLICABLE LAW, RULE OR REGULATION
SHALL BECOME EFFECTIVE UNLESS THE SAME SHALL BE APPROVED BY THE REQUISITE VOTE
OF THE CORPORATION’S STOCKHOLDERS.

 

(B)                                 NO TERMINATION, MODIFICATION OR AMENDMENT OF
THIS PLAN MAY ADVERSELY AFFECT THE RIGHTS CONFERRED BY AN AWARD WITHOUT THE
CONSENT OF THE RECIPIENT THEREOF.

 

5

--------------------------------------------------------------------------------


 

X.  Recapitalization

 

The aggregate number of shares of Common Stock as to which Awards may be granted
to Participants, the number of shares thereof covered by each outstanding Award,
and the per share price thereof set forth in each outstanding Award, shall all
be proportionately adjusted for any increase or decrease in the number of issued
shares of Common Stock resulting from a subdivision or consolidation of shares
or other capital adjustment, or the payment of a stock dividend or other
increase or decrease in such shares, effected without receipt of consideration
by the Corporation, or other change in corporate or capital structure; provided,
however, that any fractional shares resulting from any such adjustment shall be
eliminated.  The Committee shall also make the foregoing changes and any other
changes, including changes in the classes of securities or other consideration
available, to the extent it is deemed necessary or desirable to preserve the
intended benefits of this Plan for the Corporation and the Participants in the
event of any other reorganization, recapitalization, merger, consolidation,
spin-off, extraordinary dividend or other distribution or similar transaction.

 

XI.  No Right to Employment


 

No person shall have any claim or right to be granted an Award, and the grant of
an Award shall not be construed as giving a Participant the right to be retained
in the employ of, or in any other relationship with, the Corporation or a
Subsidiary. Further, the Corporation and each Subsidiary expressly reserve the
right at any time to dismiss a Participant free from any liability, or any claim
under this Plan, except as provided herein or in any Award Agreement issued
hereunder or in any other agreement applicable between a Participant and the
Corporation or a Subsidiary.

 

XII.  Governing Law


 

To the extent that federal laws do not otherwise control, this Plan shall be
construed in accordance with and governed by the laws of the State of Delaware.

 

XIII.  Savings Clause


 

This Plan is intended to comply in all aspects with applicable laws and
regulations.  In case any one more of the provisions of this Plan shall be held
invalid, illegal or unenforceable in any respect under applicable law and
regulation, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby and the invalid,
illegal or unenforceable provision shall be deemed null and void; however, to
the extent permissible by law, any provision which could be deemed null and void
shall first be construed, interpreted or revised retroactively to permit this
Plan to be construed in compliance with all applicable laws so as to foster the
intent of this Plan.

 

XIV.  Effective Date and Term


 

This Plan shall be effective as of the Effective Date.

 

This Plan shall terminate on the tenth anniversary date of the Effective Date. 
No Awards shall be granted after the termination of this Plan.

 

6

--------------------------------------------------------------------------------